KATZ, J., with whom BERDON, J.,
joins, concurring in part and dissenting in part. I agree with the majority opinion that General Statutes § 31-511 protects a private employee’s expressions2 against his private employer that occur at the private employer’s workplace. Although the majority concludes that § 31-51q does apply to such circumstances, it nevertheless concludes that the Appellate Court properly affirmed the trial court’s decision granting the defendant’s motion to strike based upon its conclusion that the plaintiff failed to allege a constitutional violation pursuant to § 31-51q. On the basis of the complaint, I cannot conclude that, as a matter of law, the expressions were not protected by § 31-51q. Accordingly, I respectfully dissent.
I
Although the Appellate Court concluded that § 31-51q applies to the present case, it nonetheless determined that the trial court correctly had granted the defendant’s motion to strike because, as a matter of law, the plaintiffs expression merely constituted a personal grievance over his working conditions. Cotto v. United Technologies Corp., 48 Conn. App. 618, 631-32, 711 A.2d *421180 (1998). The complaint provides in relevant part that “[t]he plaintiff declined to display the American flag and further gave his opinion on the propriety of coercing or exerting pressure on employees to display the American flag.”
Because the present appeal follows from a motion to strike, the facts alleged in the plaintiffs complaint must be taken to be true, and construed in the manner most favorable to the pleader. Parsons v. United Technologies Corp., 243 Conn. 66, 68, 700 A.2d 655 (1997). The determination regarding the legal sufficiency of a claim is a conclusion of law, not a finding of fact. Id. Consequently, our review is plenary. Id. Additionally, it is well established that pleadings should be read broadly and realistically, as opposed to narrowly and technically. LeConche v. Elligers, 215 Conn. 701, 716, 579 A.2d 1 (1990). Accordingly, we must determine whether, as a matter of law, the complaint was legally sufficient. Novametrix Medical Systems, Inc. v. BOC Group, Inc., 224 Conn. 210, 214-15, 618 A.2d 25 (1992).
In order to elucidate a private employee’s right to free expression pursuant to § 31-51q, it is instructive to examine several decisions of the United States Supreme Court that have carved out the parameters of a government employee’s right to free expression under the first amendment to the United States constitution and 42 U.S.C. § 1983.3 It is undisputed that a government employee does not possess an absolute right to the freedoms of expression guaranteed in the first amendment. Connick v. Myers, 461 U.S. 138, 146, 103 S. Ct. *431684, 75 L. Ed. 2d 708 (1983). Furthermore, restrictions on employee-employer speech are more justified than restrictions on speech of the general public. Waters v. Churchill, 511 U.S. 661, 672, 114 S. Ct. 1878, 128 L. Ed. 2d 686 (1994). Consequently, the United States Supreme Court has set forth a general rule that “[w]hen employee expression cannot be fairly considered as relating to any matter of political, social, or other concern to the community, government officials should enjoy wide latitude in managing their offices, without intrusive oversight by the judiciary in the name of the First Amendment.” Connick v. Myers, supra, 146. Thus, absent the most unusual circumstances, purely personal grievances by government or private employees are granted no protection pursuant to § 31-51q. See id., 146-47; Schnabel v. Tyler, 230 Conn. 735, 751, 646 A.2d 152 (1994).
On the other hand, the court in Pickering v. Board of Education, 391 U.S. 563, 568-75, 88 S. Ct. 1731, 20 L. Ed. 2d 811 (1968), held that a teacher, by virtue of his public employment, does not relinquish first amendment rights to comment on matters of public interest. “[Sjpeech concerning public affairs is more than self-expression; it is the essence of self-government. . . . Accordingly, the Court has frequently reaffirmed that speech on public issues occupies the highest rung of the hierarchy of First Amendment values . . . .” (Citation omitted; internal quotation marks omitted.) Connick v. Myers, supra, 461 U.S. 145. Whether an employee’s expression addresses a matter of public concern must be determined on a case-by-case basis, examining the content, form and context of the relevant conduct, within the framework of the entire record. Id., 147-48 (examining content, form and context of conduct); Givhan v. Western Line Consolidated School District, 439 U.S. 410, 415 n.4, 99 S. Ct. 693, 58 L. Ed. 2d 619 (1979) *44(different fact scenarios require different considerations). Although the first part of the inquiry — that is, which topics are considered to be of public concern— is within the province of the trial court to determine as a matter of law, the second part of the inquiry — that is, whether the employee’s expressions address such a topic — is within the province of the jury. Connick v. Myers, supra, 148 n.7; Daley v. Aetna Life & Casualty Co., 249 Conn. 766, 782, 734 A.2d 112 (1999). In order to make such a determination, the jury must, except in the most extreme circumstances, conduct a thorough fact-specific inquiry. See Connick v. Myers, supra, 147-48; Daley v. Aetna Life & Casualty Co., supra, 782. Consequently, the resolution of the second part of the inquiry, the question of fact, is not generally attainable pursuant to a motion to strike.
In the present case, the complaint alleges that “[t]he plaintiff declined to display the American flag and further gave his opinion on the propriety of coercing or exerting pressure on employees to display the American flag.” The American flag, the subject of countless actions regarding individuals’ constitutional right to the freedom of speech, is a topic that is undeniably a matter of public interest and concern. See, e.g., Texas v. Johnson, 491 U.S. 397, 109 S. Ct. 2533, 105 L. Ed. 2d 342 (1989) (burning of American flag in symbolic protest of governmental policies protected by first amendment); Street v. New York, 394 U.S. 576, 89 S. Ct. 1354, 22 L. Ed. 2d 572 (1969) (right to speak in contemptuous terms about flag protected by first amendment). The United States Supreme Court has described the American flag as a “symbol of adherence to government as presently organized.” Board of Education v. Barnette, 319 U.S. 624, 633, 63 S. Ct. 1178, 87 L. Ed. 1628 (1943). Consequently, requiring an employee to display an American flag at his workstation requires him to support the American government. See generally Elrod v. Burns, *45427 U.S. 347, 96 S. Ct. 2673, 49 L. Ed. 2d 547 (1976) (holding that employees of sheriffs office who were not civil servants could not be dismissed for failing to join certain political party).
According to the complaint, the plaintiff took two actions: (1) he “declined to display the American flag”; and (2) he “gave his opinion on the propriety of coercing or exerting pressure on employees to display the American flag.” It is well settled that the freedom of speech is also the freedom not to speak, hence the plaintiffs failure to display the flag was speech pursuant to both the federal and state constitutions. See, e.g., Board of Education v. Barnette, supra, 319 U.S. 624 (finding violation of first amendment rights where state compelled public school students to salute American flag). Moreover, it is undisputed that the government could not compel the plaintiff, or other citizens at large, to display the American flag. See id.
In the present case, the Appellate Court held that the issue of whether the defendant should be able to expect the plaintiff to display an American flag may be a personal grievance involving a working condition, but it does not constitute a matter of public interest. Cotto v. United Technologies Corp., supra, 48 Conn. App. 631.4 The Appellate Court, however, prematurely decided this issue as a matter of law on a motion to strike. The federal courts and this court have developed the law regarding when an employee’s particular expression does or does not constitute a public concern. That jurisprudence is instructive as to the circumstances under which the plaintiff will be protected by § 31-51q.5
*46First, as the Appellate Court correctly observed, internal employment policies are not a matter of public concern. Id., 631-32; see also Ezekwo v. New York City Health & Hospitals Corp., 940 F.2d 775, 781 (2d Cir.), cert. denied, 502 U.S. 1013, 122 S. Ct. 657, 116 L. Ed. 2d 749 (1991) (personnel decision is not matter of public concern). Whether an expression results from or relates to an employer’s policy and whether the event underlying the subject of the employee’s expression is primarily of significance to that employee, however, do not diminish the public importance of his concerns. See, e.g., Branti v. Finkel, 445 U.S. 507, 515-16, 100 S. Ct. 1287, 63 L. Ed. 2d 574 (1980) (plaintiff s protest of employer’s policy requiring employees to affiliate with political campaigns protected by first amendment because policy constitutes coercion of belief in violation of fundamental constitutional rights); Elrod v. Burns, supra, 427 U.S. 347 (employees of sheriffs office who were not civil servants could not be dismissed for failing to join certain political party where office policy was to employ only such employees affiliated with sheriffs party). Such personal concerns do not alone convert the matter *47into an unprotected, purely private grievance. See, e.g., Givhan v. Western Line Consolidated School District, supra, 439 U.S. 412-13 (speech could be of public interest where teacher criticized school’s employment policies and practices that she considered racially discriminatory); Donahue v. Windsor Locks Board of Fire Commissioners, 834 F.2d 54, 58 (2d Cir. 1987) (firefighter’s claims of gender based discrimination and Freedom of Information Act violations concerned matters of public interest even though complaints based on fact that wife’s job application was rejected and firehouse’s practice of closed door board of fire commissioners meetings).
Second, as this court previously has indicated, the employee’s motivation is decisive as to whether the expression is a matter of public concern. Daley v. Aetna Life & Casualty Co., supra, 249 Conn. 784. The determinative inquiry is whether the speaker’s interest arises from his status as a private employee. Blum v. Schlegel, 18 F.3d 1005, 1012 (2d Cir. 1994); see also Lewis v. Cowen, 165 F.3d 154, 163-64 (2d Cir. 1999) (must analyze whether speech was calculated to redress personal grievances or whether it was motivated by more general public purpose even if content of speech was generally issue of public concern); Ezekwo v. New York City Health & Hospitals Corp., supra, 940 F.2d 781 (examining whether speaker was “on a mission to protect the public welfare” in criticizing quality of physician training program). A person who is motivated by both personal and civic concerns, however, is not denied the protections of § 31-51q as a matter of law. See, e.g., Donahue v. Windsor Locks Board of Fire Commissioners, supra, 834 F.2d 58. Because a plaintiffs motivation necessarily involves a question of fact to be resolved by a jury; Daley v. Aetna Life & Casualty Co., supra, 778; it should not be concluded as a matter of law that the motivation was purely personal.
*48Beyond proving that the employee’s expression is a matter of public concern that should be protected pursuant to § 31-51q, the employee must demonstrate that the employer disciplined or discharged him because of the relevant expression. Causation is an issue of fact for the jury, provided it is pleaded in the complaint. In the present case, the complaint alleges that the defendant suspended and then discharged the plaintiff “on account of the plaintiffs aforedescribed behavior and expression of opinion . . . .” Thus, according to the complaint, construed in the plaintiffs favor, the defendant disciplined and discharged the plaintiff because of his refusal to display the flag and the expression of his opinion about the propriety of requiring employees to do so.
In addition, pursuant to § 31~51q, it must be proven that the employee’s expression of public concern did not “substantially or materially interfere with the employee’s bona fide job performance or the working relationship between the employee and the employer.”6 According to first amendment jurisprudence, if an expression is considered to be one of public concern, the issue becomes how to balance “the interests of the [employee], as a citizen, in commenting upon matters of public concern and the interest of the State, as an employer, in promoting the efficiency of the public services it performs through its employees.”7 Pickering v. Board of Education, supra, 391 U.S. 568. “[T]he [balanc*49ing test] requires that we examine carefully the particular facts and circumstances of the case.” Schnabel v. Tyler, supra, 230 Conn. 750-51. Consequently, pursuant to § 31-51q, both fact-specific concerns must be taken into consideration.
In the present case, the Appellate Court noted in a footnote that the allegations in the complaint implied that the plaintiffs expressions interfered with his relationship with his employer by causing a disturbance among the employees. Cotto v. United Technologies Corp., supra, 48 Conn. App. 625-26 n.10. The complaint, however, alleges that “[a]s a result of the plaintiffs refusal to display the American flag and as a direct and proximate result of his comments with respect to displaying the flag, he was subjected to threats and harassment from his coworkers. Said threats and harassment were directed toward him by his coworkers with the full support and encouragement of the [defendant].” (Emphasis added.) When the facts are construed in a light most favorable to the plaintiff, they indicate that the defendant, not the plaintiff, caused the threats and harassment. In addition, there is no evidence describing the extent or characteristics of the harassment and threats, where the harassment or threats took place, or the effect that they had on the parties. The extremely fact-specific nature of the necessary inquiry into the disruptiveness of the plaintiffs expressions manifests the factual nature of this particular issue — an issue that should not be decided as a matter of law on the pleadings. “In performing the balancing [test], the statement [at issue] will not be considered in a vacuum; the manner, time and place of the employee’s expression are relevant, as is the context in which the dispute arose.” Rankin v. McPherson, 483 U.S. 378, 388, 107 S. Ct. 2891, 97 L. Ed. 2d 315 (1987).
In sum, on the basis of the allegations in the complaint, I cannot conclude as a matter of law that the *50plaintiff was not raising a matter of public concern nor that his actions “substantially or materially interfere[d] with [his] bona fide job performance or the working relationship between [him] and [his] employer . . . .” General Statutes § 31-51q. Therefore, the trial court should have allowed the plaintiff the opportunity to prove that the defendant had violated the statute.
II
I now address the basis of my disagreement with that portion of the majority opinion in which, although recognizing that the employment policy at issue could involve a matter of public concern, it nevertheless concludes that the plaintiff has not alleged sufficiently a constitutional violation pursuant to § 31-51q.
To begin, however, I agree that there effectively is no difference between the two scenarios the majority postulates, both of which require the employee to keep a flag on his desk at work. Whether the employee is forced to put it there himself or endure its placement by another person is of little consequence. The right of freedom of thought protected by the first amendment includes both the right to speak freely and the right to refrain from speaking at all. See Board of Education v. Barnette, supra, 319 U.S. 633-34. Similarly, it is well established that “[a] system which secures the right to proselytize religious, political, and ideological causes must also guarantee the concomitant right to decline to foster such concepts. The right to speak and the right to refrain from speaking are complementary components of the broader concept of individual freedom of mind. [Id., 637].” (Internal quotation marks omitted.) Wallace v. Jaffree, 472 U.S. 38, 51, 105 S. Ct. 2479, 86 L. Ed. 2d 29 (1985). Although “the affirmative act of a flag salute involved a more serious infringement upon personal liberties than the passive act,of carrying the state motto on a license plate . . . the difference is *51essentially one of degree.” (Internal quotation marks omitted.) Id. Consequently, in Wooley v. Maynard, 430 U.S. 705, 714-15, 97 S. Ct. 1428, 51 L. Ed. 2d 752 (1977), when faced with a state measure that forced an individual, as part of his daily life, to be an instrument for fostering public adherence to an ideological point of view that he found unacceptable by requiring noncommercial motor vehicles to bear license plates with the state motto, “Live Free or Die,” the court held that “the State [had] invade[d] the sphere of intellect and spirit which it is the purpose of the First Amendment to our Constitution to reserve from all official control.’ ”
Just as the right to speak and the right to refrain from speaking are complementary components of a broader concept of an employee’s freedom of mind, so too is the employee’s freedom to choose his own creed the counterpart of his right to refrain from accepting the creed established by his employer. Therefore, in the present case, whether the flag is exposed to the public is not determinative. The forced association with the flag violates the plaintiffs right not to associate with the speech of others, in this case his employer. The right to proselytize an ideology guarantees the concomitant right to decline to foster such concepts. Board of Education v. Barnette, supra, 319 U.S. 633-34 (right to refuse to salute flag at school protected by first amendment). Requiring an employee to maintain a flag at his workstation, regardless of whether that message is conveyed to the public at large, forces the employee to be an instrument for fostering adherence to an ideological point of view that he may find unacceptable.
I have some difficulty, however, with what I understand to be the concerns expressed by the majority— that is, that if all employees are forced to keep a flag on their desks, and the public does not have access to the workstations, then it is not reasonable to attribute *52the ideology or speech inherent in that symbol to any particular employee. I disagree.
If an employer were to require all employees to keep a swastika at their workstations, even when other employees are the only persons to see such a symbol, the employer effectively forces the employees to associate with his speech and the beliefs identified with the symbol. The employer’s conduct serves to create the impression that the employees either espouse the particular ideology affiliated with the symbol or, at the very least, do not find it objectionable. I appreciate the concern that when the only audience is comprised of fellow workers who have been forced similarly to present the symbol, there could be less risk of attribution to any single employee. Nevertheless, I believe that attribution reasonably could be found. I believe the problem is that in this case the symbol is the flag, something we are all used to. Were the symbol the swastika, however, attribution would be more apparent. Certainly, no one would comply with that requirement unless he were a true believer in the beliefs associated with that symbol.
Moreover, if an employee, like the plaintiff in this case, does not subscribe to the symbol and the beliefs associated with it, the employee is placed in the position of having to speak out against it, which, of course, presents other problems. The pressure to respond is particularly apparent when the employee takes a position opposed to the view being expressed at his workstation. To require the employee to specify the particular ideas he finds objectionable enough to compel a response would force him to relinquish his “freedom to maintain his own beliefs without public disclosure.” (Internal quotation marks omitted.) Pruneyard Shopping Center v. Robins, 447 U.S. 74, 100, 100 S. Ct. 2035, 64 L. Ed. 2d 741 (1980) (Powell, J., concurring).
*53On the basis of the foregoing, I disagree with the conclusion of the majority opinion that the plaintiff failed to allege a constitutional violation pursuant to § 31-51q.
Ill
I agree that the Appellate Court correctly held that § 31-51q protects private employee expressions on the premises of a private employer. Contrary to the majority opinion, however, I would conclude that the plaintiff has alleged sufficient facts, which, if proven, establish a cause of action pursuant to § 31-51q.
Accordingly, I dissent.

 General Statutes § 31-51q provides: “Any employer, including the state and any instrumentality or political subdivision thereof, who subjects any employee to discipline or discharge on account of the exercise by such employee of rights guaranteed by the first amendment to the United States Constitution or section 3, 4 or 14 of article first of the Constitution of the state, provided such activity does not substantially or materially interfere with the employee’s bona fide job performance or the working relationship between the employee and the employer, shall be liable to such employee for damages caused by such discipline or discharge, including punitive damages, and for reasonable attorney’s fees as part of the costs of any such action for damages. If the court determines that such action for damages was brought without substantial justification, the court may award costs and reasonable attorney’s fees to the employer.”


 This opinion generally will use the term “expression” to describe any or all of the freedoms guaranteed by the first amendment to the United States constitution and article first, §§ 3, 4 and 14, of the state constitution.


 Title 42 of the United States Code, § 1983, provides in relevant part: “Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress. . .


 If the Appellate Court is correct that the requirement that employees display flags is not a public concern; Cotto v. United Technologies Corp., supra, 48 Conn. App. 631-32; then any employer could condition employment on the display of a political symbol, such as a Serbian flag or a swastika, at each workstation.


 In order to explicate more fully the law in this area, it is informative to discuss factors not necessarily relevant to the complaint at issue. Hence, I set forth two factors, neither of which are implicated in the present case.
*46To begin, the complaint in the present case raises no issue as to audience. I note, however, that an employee’s expression does not constitute per se a private grievance if it is communicated only privately to an employer instead of being communicated more generally, such as on the factory floor, or in a public forum. Givhan v. Western Line Consolidated School District, supra, 439 U.S. 415-16.
In addition, the fact that an expression addresses concerns only about the particular employer, and not other employers, does not transform automatically that expression into merely aprivate concern. See, e.g., id., 413 (fact that teacher criticized her school district only did not preclude protection by first amendment); Knapp v. Whitaker, 757 F.2d 827, 840-42 (7th Cir.), cert. denied, 474 U.S. 803, 106 S. Ct. 36, 88 L. Ed. 2d 29 (1985) (teacher’s protest regarding his public school’s mileage reimbursement, insurance and grievance procedure policies was matter of public concern). In the present case, the complaint provides in relevant part: “The plaintiff . . . gave his opinion on the propriety of coercing or exerting pressure on employees to display the American flag.” (Emphasis added.) Thus, the complaint, when construed in the light most favorable to the plaintiff, indicates that the plaintiff commented about employees in general.


 As in D’Angelo v. McGoldrick, 239 Conn. 356, 363, 685 A.2d 319 (1996), I need not reach, and thus I decline to decide, whether the balancing test set forth in Schnabel v. Tyler, supra, 230 Conn. 749-50, for determining burdens of proof required by 42 U.S.C. § 1983 should be applied pursuant to § 31-51q.


 We previously have recognized that “[i]f the statement is political or ideological, it naturally eqjoys the fullest protection under the first amendment to the United States constitution and article first, § 4, of the Connecticut constitution.” Grievance Committee v. Trantolo, 192 Conn. 27, 36, 470 A.2d 235 (1984).